DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 28, 30-32, 35 and 38are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmura (US20070146124).
Regarding claim 26, Shinmura discloses a tire (“pneumatic tire” (10)) comprising:
an inner surface (Fig 1) and an electronic unit (“RFID tag” (16)),
wherein the electronic unit is a in securing device, wherein the securing device comprises a base formed by a single layer of elastomeric material (“sponge material” (15), [0015]) and a module (“RFID tag” (16)) comprising the electronic unit, wherein:
the base comprises an upper surface (“fixed surface” (15b)) and a lower surface (“fixed surface” (15a));
the module comprises a lower surface glued to the upper surface of the base by a structural adhesive ([0076]);
the lower surface of the base is coated with a pressure-sensitive adhesive ([0085]); and
the lower surface of the base has a greater area than an area of the lower surface of the module (Fig 3),
and the securing device is fixed to the inner surface of the tyre by the lower surface of the base and the pressure sensitive adhesive ([0085]).
Examiner notes that the broadest reasonable interpretation of the limitation of the “base formed by a single layer” only requires that the base be made of one single piece that covers a surface.
Regarding claim 28, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the base has an elongated shape (Fig 3), and the securing device is fixed to the inner surface ([0085], Fig 1-2), and wherein a greater dimension of the base is disposed substantially according to a circumferential direction of the tyre ([0075]).
Regarding claim 30, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the securing device is fixed to a portion of the inner surface opposite to a tread of the tyre (Fig 1).
Regarding claim 31, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the elastomeric material comprises a plurality of reinforcing elements ([0014]) via the “web-like material”).
Regarding claim 32, Shinmura discloses all limitations of claim 31 as set forth above. Additionally, Shinmura discloses that the plurality of reinforcing elements comprise filaments, textile cords, or metallic cords ([0014]).
	Regarding claim 35, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the base has a circular or oval shape ([0075]).
	Regarding claim 38, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the module comprises a rigid body or an elastomeric body for housing the electronic unit ([0014-15]).

Claim Rejections - 35 USC § 103
Claims 26, 28 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardman (US20120166836).
Regarding claim 26, Hardman discloses a tire (“pneumatic tire” (10)) comprising:
an inner surface ([0067]) and an electronic unit (“tire tag” (14)),
wherein the electronic unit is a in securing device, wherein the securing device comprises a base formed by a single layer of elastomeric material (“rubber patch “(39)) and a module (“tire tag” (14)) comprising the electronic unit, wherein:
the base comprises an upper surface  and a lower surface (Fig 2);
the module comprises a lower surface glued to the upper surface of the base by a structural adhesive ([0069]);
the lower surface of the base has a greater area than an area of the lower surface of the module (Fig 2),
and the securing device is fixed to the inner surface of the tyre by the lower surface of the base ([0069]).
While Hardman does disclose that the rubber patch is adhered to the inner surface of the tire and that the rubber patch is fixed to the inner surface ([0069]), Hardman does not explicitly disclose how the rubber patch is adhered to the inner surface of the tire or specifically that a pressure sensitive adhesive is used. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Shinmura, which is within the tire patch art, teaches a base (“sponge material” (15)) with a module attached to it (“RFID tag” (16)), wherein the base is attached to the inner surface of a tire using a pressure-sensitive adhesive (“double-side adhesive tape” ([0051]) for the benefit of easy handling and bonding work efficiency ([0051])
Regarding claim 28, modified Hardman teaches all limitations of claim 26 as set forth above. Additionally, Hardman teaches that the base has an elongated shape (Fig 2), and the securing device is fixed to the inner surface ([0069]), and wherein a greater dimension of the base is disposed substantially according to a circumferential direction of the tyre (Fig 1A).
	Regarding claim 35, modified Hardman teaches all limitations of claim 26 as set forth above. Additionally, Hardman teaches that the base has a circular or oval shape (Fig 2).
	Regarding claim 36, modified Hardman teaches all limitations of claim 26 as set forth above. Additionally, Hardman teaches that the area of the lower surface of the base is at least equal to 130% of the area of the lower surface of the module and does not exceed 2000% of the area of the lower surface of the module (Fig 2).
	Regarding claim 37, modified Hardman teaches all limitations of claim 36 as set forth above. Additionally, Hardman teaches that the area of the lower surface of the base is at least equal to 200% of the area of the lower surface of the module (Fig 2).
	Regarding claim 38, modified Hardman teaches all limitations of claim 26 as set forth above. Additionally, Hardman teaches that the module comprises a rigid body or an elastomeric material body for housing the electronic unit ([0068]).

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US20070146124) in view of Sakamoto (US20170259630).
	Regarding claim 27, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the layer of elastomeric material comprises a plurality of reinforcing elements ([0014]), and the securing device is fixed to the inner surface (Fig 1-2). While Shinmura does not explicitly disclose that the plurality of reinforcing elements are arranged substantially according to a circumferential direction of the tyre, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Sakamoto, which is within the tire manufacturing art, teaches that a layer of material (“fiber reinforced member” (7))) formed between a module (“fastener” (3a)) and a tire’s innerliner (Abstract) that comprises of a plurality of reinforcing elements (“fiber bundles” (8)) elements has its reinforcing elements’ arranged substantially according to a circumferential direction of the tyre ([0050], in that the reinforcing elements have an angular positioning relationship with the circumferential direction) for the benefit of effective reinforcement ([0058]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US20070146124).
	Regarding claim 29, Shinmura discloses all limitations of claim 26 as set forth above. Additionally, Shinmura discloses that the base has an elongated shape (Fig 3) and that the securing device is fixed to the inner surface (Fig 1). While Shinmura does not explicitly disclose that a greater dimension of the lower surface of the module is arranged substantially according to an axial direction of the tyre, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Shinmura explicitly teaches a second embodiment of the same invention in which a greater dimension of the lower surface of the module is taught to be arranged either according to a circumferential direction or in an axial direction of the tyre ([0088], Fig 3A,B), recognizing the greater dimension of the lower surface being in the axial direction as an alternative to the greater dimension of the lower surface being in the circumferential direction.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US20070146124) in view of Warshall (NPL).
	Regarding claim 33, Shinmura discloses all limitations of claim 32 as set forth above. While Shinmura does not explicitly disclose that the filaments or textile cords are made of one or more of the following materials: aramid, rayon, polyester, nylon, or lyocell, ([0014], it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Shinmura does disclose that the sponge material can include synthetic fibers ([0014]) and Warshall teaches that 
in that web-like material can be made of synthetic fibers and Warshall teaching that synthetic fibers including rayon, nylon, and polyester are well known and have existed for more than 60 years.


Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US20070146124) in further view of Sakamoto (US20170259630).
	Regarding claim 34, Shimura discloses all limitations of claim 31 as set forth above. While Shimura does not explicitly disclose that the plurality of reinforcing elements are arranged in the base and have a density between 30 cords/dm and 500 cords/dm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Sakamoto, which is within the tire manufacturing arts, teaches that for a reinforcement member (“fiber bundle” (8)) within a layer of material should have a density between 40 cords/dm and 180 cords/dm  ([0089-90], which is entirely within the claimed range of 30 cords/dm and 500 cords/dm) for the benefit of ensuring attachment strength while minimizing the difference in rigidity between the two surfaces being adhered ([0090]).


Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US20070146124) in view of Koch (US5971046).
	Regarding claim 39, Shinmura discloses all limitations of claim 26 as set forth above. While Shinmura does disclose that the module is adhered to the upper surface of the base by an adhesive agent ([0076]), Shinmura does not explicitly disclose that the structural adhesive comprises one or more of a cyanoacrylate-based adhesive, a polyurethane-based adhesive, an epoxy adhesive, and an acrylic adhesive. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Koch, which is within the tire manufacturing art, teaches that a module (“tag assembly” (30)) can be adhered to the upper surface of a base (bottom of “recessed cavity” (16)), preferably using an epoxy adhesive (C5 L26-31) for the benefit of permanent adhesion (C5 L26-28).
	
Response to Arguments
Applicant's arguments filed 5 July 2022 in regards to Shinmura (US20070146124) have been fully considered but they are not persuasive.
	Applicant states on p. 9 that the examiner “attempts to equate Shinmura's sponge 15 with Applicant's claimed, ‘base formed by a single layer of elastomeric material’”. Examiner notes that the original claim set submitted on 22 February 2022 did not have the limitation of the base being formed by a single layer, only that base was “formed by a layer of elastomeric material” and no argument was made in the non-rejection filed on 11 April 2022 in regards to the limitation of a single layer of elastomeric material.
Applicant argues on p.8-10 that Shinmura does not teach that a base is formed by a single layer of elastomeric material because Shinmura teaches a base made of a sponge material. Examiner disagrees, noting that as set forth in the 102 rejection above, the broadest reasonable interpretation of the limitation of the “base formed by a single layer” only requires that the base be made of one single piece that covers a surface, which the sponge (15) of Shinmura meets and therefore qualifies as “a single layer”. 
	Applicant argues on p.10-11 that the Shinmura does not teach a structural adhesive and points to the specification for specific examples of structural adhesives. Examiner disagrees noting, that the broadest reasonable interpretation of “a structural adhesive” is a material used to adhere one structure to another structure, which Shinmura does disclose as “an adhesive agent” in [0076]. Furthermore, Examiner notes that the current claim limitation of claim 26 do not restrict the structural adhesive to the specific structural adhesives recited in the specification, as the claim does not make any mention of them.
	Applicant argues on p.11 that double side tape is not considered a pressure sensitive adhesive. Examiner disagrees, noting that for tape to be used as an adhesive, it must be applied with some amount of force to a surface, meaning that it is affected by (and therefore sensitive to) pressure.
Applicant’s arguments, see p.12-14, filed 5 July 2022, with respect to the rejection(s) of claim(s) 26 under 35 U.S.C. 102(a)(1) with Scheungraber (US20060220816) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hardman (US20120166836).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749